DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/487,466 is responsive to communications filed on 10/27/2021, in reply to the Non-Final Rejection of 07/28/2021. Currently, claims 1, 3-7, and 9-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
In regard to claims 1, 12 and 13, the Applicant submits that the claims have been amended to recite, in part, “wherein, the imaging device includes a plurality of imaging units, the imaging units including a least a first imaging unit configured to capture the image in the front direction, and a second imaging unit angled obliquely downwards to capture the lower portion of the front image; and wherein the side image includes an image of a target stop position of swinging of the swing body.” The Applicant further submits that while Moritaka discloses five cameras in the second embodiment, the image acquisition and display is different from the claimed invention. In Moritaka, the cameras are facing the following directions: front right, left front, right side, left side, and rear. There is no device that captures a front image and a lower portion of the front image. Kazunori discloses one front camera and one front monitor. The combination of Kazunori and Moritaka can teach either a single front camera arrangement or a right and left front camera arrangement. Therefore the combination of Kazunori and Moritaka fails to logically teach or suggest, “a least a first imaging unit configured to capture the image in the front direction, and a second imaging unit angled obliquely downwards to capture the lower portion of the front image”. Applicant’s arguments, see Remarks, filed 10/27/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

In regard to claims 12 and 13, these claims have been amended to recite similar claim limitations to those added to the independent claim 1. As such, since the arguments and amendments relating to claim 1 were found to be persuasive, and upon further consideration a new grounds of rejection has been made in view of Deguchi et al. and Moritaka et al., claims 12 and 13 shall also have a new grounds of rejection in view of Deguchi et al. and Moritaka et al. for similar reasons to those regarding claim 1.

In regard to claims 3-7, and 9-11, these claims are either directly or indirectly dependent upon the independent claim 1. As such, their rejections have also been modified to incorporate the grounds of rejection in view of Deguchi et al. and Moritaka et al. that has been made for claim 1. As such, these claims shall remain rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunori et al. (JP 2017092908 A), hereinafter referred to as Kazunori, in view of Deguchi et al. (U.S. Publication No. 2018/0080199), hereinafter referred to as Deguchi, and in further view of Moritaka et al. (JP 2015021246 A), hereinafter referred to as Moritaka.

In regard to claim 1, Kazunori teaches a display system (Kazunori paragraph 10 noting image transmission system 10 of the construction machine for remote control, the imaging system 1 mounted on the mobile construction machine arranged at the work site, and the system transmits video data to a monitor corresponding to a display) comprising:
an image data acquisition unit that acquires a front image and a side image captured by an imaging device mounted (Kazunori paragraph 12 noting hydraulic shovel 20 is provided with a left camera 21a on the upper left side of the cab 23 and a front camera 21 d on the upper front right side. In addition, a rear camera 21c is provided behind the upper swing body 24, and a right camera 21 b is further provided on the upper right side) on a work machine having a swing body swinging about a swing axis and working equipment supported by the swing body (Kazunori paragraph 11, and Figs. 1-2, noting hydraulic shovel 20 is shown as an example of the mobile construction machine 2 in FIG. As shown in FIG. 2 (a), the hydraulic shovel 20 is provided with a lower traveling body provided with a pair of left and right crawlers 25a and 25b, an upper swinging body 24 rotatably supported by the lower traveling body, and the upper swinging body. The cab 23 mounted on the boom 24 and the boom 26 supported swingably in the vertical direction on the upper swing body 24, an arm 27 supported swingably in the vertical direction on the boom 26 (see FIG. 2B), the arm 27 And a bucket 28 which is swingably supported), the front image including at least an image in a front direction of the swing body with respect to the swing axis (Kazunori Figs 2A-B showing front camera 21d imaging in a front direction with respect to the upper swinging body 24), the side image including at least an image in a lateral direction of the swing body to the swing axis, the lateral direction being orthogonal to the front direction (Kazunori Figs 2A-B showing left camera 21a imaging in a lateral direction with respect to the upper swinging body 24, and showing that front camera 21d and left camera 21a image in orthogonal directions);
wherein, the imaging device includes a plurality of imaging units, the imaging units including at least a first imaging unit configured to capture the image in the front direction (Kazunori paragraph 12 noting hydraulic shovel 20 is provided with a left camera 21a on the upper left side of the cab 23 and a front camera 21 d on the upper front right side. In addition, a rear camera 21c is provided behind the upper swing body 24, and a right camera 21 b is further provided on the upper right side. As such, it can be seen that there are a plurality of imaging units. The front camera 21d captures images in the front direction); and
a display control unit that simultaneously displays (Kazunori paragraph 38 noting surrounding surveillance video from each of the left camera 21a to the front camera 21 d is displayed on each of all the monitors 51 a to 51 d) the front image and the side image acquired by the image data acquisition unit on a front display screen and a side display screen of a display device existing outside the work machine, respectively (Kazunori paragraph 24 noting a remote operation room 3 with a remote control controller, and left monitor 51a, right monitor 51b, rear monitor 51c, and front monitor 51d; and Kazunori paragraph 28 noting each of the first to fourth video communication signals is transmitted from the communication line 6 to each of the first to fourth decoders 52a to 52d through the network I / F 63 of the remote control controller 4. It is input. The video communication signals input to each of the first to fourth decoders 52a to 52d are decompressed and decoded by each of the decoders 52a to 52d, and the work site is displayed on each of the left monitor 51a to the front monitor 51 d; and Kazunori paragraph 29 noting operator operates the operation levers 41 and 42 and the travel levers 43 and 44 provided in the remote control controller 4 while watching the images displayed on the left monitor 51a to the front monitor 51 d respectively), the side display screen being arranged adjacent to the front display screen (Kazunori paragraph 41 noting that the left monitor 51a is installed in a left direction).
a lower image portion; a second imaging unit angled obliquely downwards to capture the lower portion of the front image; and wherein the side image includes an image of a target stop position of swinging of the swing body.
In the same field of endeavor, Deguchi teaches a lower image portion (Deguchi Fig. 11 showing the lower range R1 of the image pickup camera 50, which images an area in front of the work vehicle; and Deguchi paragraphs 121-122 noting the camera 50 with image pick-up range R1); 
a second imaging unit angled obliquely downwards to capture the lower portion of the front image (Deguchi Fig. 11 showing the lower range R1 of the image pickup camera 50, which images an area in front of the work vehicle; and Deguchi paragraphs 121-122 noting the camera 50 with image pick-up range R1. It can be seen that this imaging range is angled downward relative to the pick-up range of camera 60, which images the R2 range).
However, Deguchi does not expressly disclose wherein the side image includes an image of a target stop position of swinging of the swing body.
In the same field of endeavor, Moritaka teaches wherein the side image includes an image of a target stop position of swinging of the swing body (Moritaka paragraph 24 noting the image displayed on the display device, displaying the state of the hydraulic excavator and its surroundings, and that a dump truck is stopped on the left side of the work machine; Moritaka paragraph 28 noting that in the display example of Fig. 7, the dump truck existing on the left side are displayed at positions corresponding to the directions and positions that actually exist around the work machine; and Moritaka paragraph 42 noting as shown in FIGS. 16A and 16B, the images captured by the left front camera 135 and the right front camera 132 include a part of the hydraulic excavator 10A together with the dump truck. It can be seen that the position of the dump truck is a target stop position, so that the hydraulic excavator can load material into the dump truck).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Deguchi, as both disclosures relate to the field of placing imaging systems on work vehicles, and processing the images to allow for supervision of work tasks via the images. As shown in Fig. 13 of Deguchi, the images from the cameras placed around the work machine are sent to a monitor in the cab of the work machine, as well as can be sent to 

In regard to claim 3, Kazunori, Deguchi, and Moritaka teach all of the limitations of claim 1 as discussed above. However, Kazunori does not expressly disclose wherein the target stop position is a loading position.
In the same field of endeavor, Moritaka teaches wherein the target stop position is a loading position (Moritaka paragraph 24 noting the image displayed on the display device, displaying the state of the hydraulic excavator and its surroundings, and that a dump truck is stopped on the left side of the work machine; Moritaka paragraph 28 noting that in the display example of Fig. 7, the dump truck existing on the left side are displayed at positions corresponding to the directions and positions that actually exist around the work machine; and Moritaka paragraph 42 noting as shown in FIGS. 16A and 16B, the images captured by the left front camera 135 and the right front camera 132 include a part of the hydraulic excavator 10A together with the dump truck. It can be seen that the position of the dump truck is a target stop position, so that the hydraulic excavator can load material into the dump truck).


In regard to claim 4, Kazunori, Deguchi, and Moritaka teach all of the limitations of claim 1 as discussed above. In addition, Kazunori teaches wherein the front image includes an image of a front space of the swing body (Kazunori Fig. 2A-B showing the front camera 21d imaging a front space of the swing body).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Moritaka and Deguchi for the same reasons as stated above in regard to claim 1.

In regard to claim 5, Kazunori, Deguchi, and Moritaka teach all of the limitations of claim 1 as discussed above. In addition, Kazunori teaches wherein the lateral direction includes one first lateral direction with respect to the swing axis, and a second lateral direction opposite to the first lateral direction (Kazunori Fig. 2A-B showing left camera 21a and right camera 21b, with optical axes facing orthogonally in lateral directions with respect to the front camera 21d. The left camera and right camera face in lateral directions opposite one another, i.e. the first lateral direction is opposite the second lateral direction), and
the side image is a first side image including at least an image in the first lateral direction with respect to the swing axis and a second side image including at least an image in the second lateral direction with respect to the swing axis (Kazunori Fig. 2A-B showing left camera 21a and right camera 21b, with optical axes facing orthogonally in lateral directions with respect to the front camera 21d. The left camera and right camera face in lateral directions opposite one another, i.e. the first lateral direction is opposite the second lateral direction; and Kazunori paragraph 38 noting surrounding surveillance video from each of the left camera 21a to the front camera 21 d is displayed on each of all the monitors 51 a to 51 d. Thus it can be seen that the image in the left monitor is an image from the left 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Moritaka and Deguchi for the same reasons as stated above in regard to claim 1.

In regard to claim 6, Kazunori, Deguchi, and Moritaka teach all of the limitations of claim 5 as discussed above. In addition, Kazunori teaches wherein the side display screen includes a first side display screen on which the first side image is displayed and a second side display screen on which the second side image is displayed (Kazunori paragraph 24 noting a left monitor 51a and a right monitor 51b. The left monitor and right monitor display video signals captured from the left camera 21a and right camera 21b, respectively), and
the display control unit displays the front image (Kazunori paragraph 15 noting video signal from the front camera 21 d is kept displayed on the front monitor 51 d), the first side image, and the second side image acquired by the image data acquisition unit on the front display screen, the first side display screen, and the second side display screen (Kazunori paragraph 15 noting video signal from the front camera 21 d is kept displayed on the front monitor 51 d; Kazunori paragraph 24 noting a left monitor 51a and a right monitor 51b. The left monitor and right monitor display video signals captured from the left camera 21a and right camera 21b, respectively; and Kazunori paragraph 38 noting surrounding surveillance video from each of the left camera 21a to the front camera 21 d is displayed on each of all the monitors 51 a to 51 d)
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Moritaka and Deguchi for the same reasons as stated above in regard to claim 1.

In regard to claim 7, Kazunori, Deguchi, and Moritaka teach all of the limitations of claim 1 as discussed above. In addition, Kazunori teaches wherein the imaging device includes a front camera capturing the front direction and a side camera capturing the lateral direction (Kazunori paragraph , and
the display control unit displays the front image captured by the front camera on the front display screen (Kazunori paragraph 15 noting video signal from the front camera 21 d is kept displayed on the front monitor 51 d) and displays the side image captured by the side camera on the side display screen (Kazunori paragraph 24 noting a left monitor 51a and a right monitor 51b. The left monitor and right monitor display video signals captured from the left camera 21a and right camera 21b, respectively; and Kazunori paragraph 38 noting surrounding surveillance video from each of the left camera 21a to the front camera 21 d is displayed on each of all the monitors 51 a to 51 d).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Moritaka and Deguchi for the same reasons as stated above in regard to claim 1.

In regard to claim 9, Kazunori, Deguchi, and Moritaka teach all of the limitations of claim 7 as discussed above. In addition, Kazunori teaches wherein an optical axis of an optical system of the front camera and an optical axis of an optical system of the side camera are orthogonal to each other in a predetermined plane orthogonal to the swing axis (Kazunori Figs 2A-B showing left camera 21a imaging in a lateral direction with respect to the upper swinging body 24, and showing that front camera 21d and left camera 21a image in orthogonal directions, and showing that the cameras are mounted in predetermined locations, and as such, the plane of the optical axes of the cameras are set with relation to the upper swinging body as it rotates around its swing axis).


In regard to claim 10, Kazunori, Deguchi, and Moritaka teach all of the limitations of claim 7 as discussed above. However, Kazunori does not expressly disclose wherein each of a viewing angle of an optical system of the front camera and a viewing angle of an optical system of the side camera is between 70 degrees and 100 degrees.
In the same field of endeavor, Moritaka teaches a viewing angle of an optical system of the front camera and a viewing angle of an optical system of the side camera (Moritaka paragraph 12 noting imaging apparatus 130 is an apparatus for acquiring an image of the entire periphery of the hydraulic shovel 10, and includes a left front camera 131, a right front camera 132, a right side camera 133, and a rear camera 134; Moritaka paragraph 14 noting each of the cameras 131 to 134 is configured such that an angle of view and an optical axis direction are set so as to overlap a part of the imaging region as shown by a broken line in FIG. 1 and FIG. 2, so that an image of the entire periphery of the hydraulic shovel 10 can be acquired by the four cameras 131 to 134. Thus, the fields of view of a front, right, left, and rear camera are implemented to overlap imaging regions to provide coverage of a 360 degree entire periphery).
However, Moritaka does not expressly disclose the viewing angle of each camera is between 70 degrees and 100 degrees. It would have been obvious, for a person having ordinary skill in the art before the effective filing date, that a system such as the imaging apparatus of Moritaka, which has four cameras that have overlapping fields of view to provide coverage of a 360 degree entire periphery, the fields of view could be just greater than 90 degrees each to achieve such a goal, which would be between 70 and 100 degrees. The degree of the viewing angle of a camera that captures video of the surroundings of construction machinery is merely a design choice matter than can be selected as appropriate, in accordance with the specifications and performance required by the system. In this case, “imaging an entire periphery of the hydraulic shovel” and “overlapping a part of the imaging region” are 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Moritaka and Deguchi for the same reasons as stated above in regard to claim 1.

In regard to claim 11, Kazunori, Deguchi, and Moritaka teach all of the limitations of claim 1 as discussed above. In addition, Kazunori teaches wherein the front image and the side image simultaneously captured by the imaging device are transmitted from the imaging device to the image data acquisition unit via a communication system (Kazunori paragraph 28 noting each of the first to fourth video communication signals is transmitted from the communication line 6 to each of the first to fourth decoders 52a to 52d through the network I / F 63 of the remote control controller 4. It is input. The video communication signals input to each of the first to fourth decoders 52a to 52d are decompressed and decoded by each of the decoders 52a to 52d, and the work site is displayed on each of the left monitor 51a to the front monitor 51 d), and 
the display control unit causes the display device to simultaneously display the front image and the side image acquired by the image data acquisition unit (Kazunori paragraph 38 noting surrounding surveillance video from each of the left camera 21a to the front camera 21 d is displayed on each of all the monitors 51 a to 51 d).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Moritaka and Deguchi for the same reasons as stated above in regard to claim 1.

In regard to claim 12, Kazunori teaches a display method (Kazunori paragraph 10 noting image transmission system 10 of the construction machine for remote control, the imaging system 1 mounted on the mobile construction machine arranged at the work site, and the system transmits video data to a monitor corresponding to a display) comprising:
acquiring a front image and a side image captured by an imaging device mounted (Kazunori paragraph 12 noting hydraulic shovel 20 is provided with a left camera 21a on the upper left side of the cab 23 and a front camera 21 d on the upper front right side. In addition, a rear camera 21c is provided behind the upper swing body 24, and a right camera 21 b is further provided on the upper right side) on a work machine having a swing body swinging about a swing axis and working equipment supported by the swing body (Kazunori paragraph 11, and Figs. 1-2, noting hydraulic shovel 20 is shown as an example of the mobile construction machine 2 in FIG. As shown in FIG. 2 (a), the hydraulic shovel 20 is provided with a lower traveling body provided with a pair of left and right crawlers 25a and 25b, an upper swinging body 24 rotatably supported by the lower traveling body, and the upper swinging body. The cab 23 mounted on the boom 24 and the boom 26 supported swingably in the vertical direction on the upper swing body 24, an arm 27 supported swingably in the vertical direction on the boom 26 (see FIG. 2B), the arm 27 And a bucket 28 which is swingably supported), the front image including at least an image in a front direction of the swing body with respect to the swing axis (Kazunori Figs 2A-B showing front camera 21d imaging in a front direction with respect to the upper swinging body 24), the side image including at least an image in a lateral direction of the swing body to the swing axis, the lateral direction being orthogonal to the front direction (Kazunori Figs 2A-B showing left camera 21a imaging in a lateral direction with respect to the upper swinging body 24, and showing that front camera 21d and left camera 21a image in orthogonal directions);
wherein, the imaging device includes a plurality of imaging units, the imaging units including at least a first imaging unit configured to capture the image in the front direction (Kazunori paragraph 12 noting hydraulic shovel 20 is provided with a left camera 21a on the upper left side of the cab 23 and a front camera 21 d on the upper front right side. In addition, a rear camera 21c is provided behind the upper swing body 24, and a right camera 21 b is further provided on the upper right side. As such, it can be seen that there are a plurality of imaging units. The front camera 21d captures images in the front direction); and
simultaneously (Kazunori paragraph 38 noting surrounding surveillance video from each of the left camera 21a to the front camera 21 d is displayed on each of all the monitors 51 a to 51 d) displaying the front image and the side image on a front display screen and a side display screen of a display device existing outside the work machine (Kazunori paragraph 24 noting a remote operation room 3 with a remote control controller, and left monitor 51a, right monitor 51b, rear monitor 51c, and front monitor 51d; and Kazunori paragraph 28 noting each of the first to fourth video communication signals is transmitted from the communication line 6 to each of the first to fourth decoders 52a to 52d through the network I / F 63 of the remote control controller 4. It is input. The video communication signals input to each of the first to fourth decoders 52a to 52d are decompressed and decoded by each of the decoders 52a to 52d, and the work site is displayed on each of the left monitor 51a to the front monitor 51 d; and Kazunori paragraph 29 noting operator operates the operation levers 41 and 42 and the travel levers 43 and 44 provided in the remote control controller 4 while watching the images displayed on the left monitor 51a to the front monitor 51 d respectively), respectively, the side display screen being arranged adjacent to the front display screen (Kazunori paragraph 41 noting that the left monitor 51a is installed in a left direction).
However, Kazunori does not expressly disclose a lower image portion; a second imaging unit angled obliquely downwards to capture the lower portion of the front image; and wherein the side image includes an image of a target stop position of swinging of the swing body.
In the same field of endeavor, Deguchi teaches a lower image portion (Deguchi Fig. 11 showing the lower range R1 of the image pickup camera 50, which images an area in front of the work vehicle; and Deguchi paragraphs 121-122 noting the camera 50 with image pick-up range R1); 
a second imaging unit angled obliquely downwards to capture the lower portion of the front image (Deguchi Fig. 11 showing the lower range R1 of the image pickup camera 50, which images an area in front of the work vehicle; and Deguchi paragraphs 121-122 noting the camera 50 with image pick-up range R1. It can be seen that this imaging range is angled downward relative to the pick-up range of camera 60, which images the R2 range).
However, Deguchi does not expressly disclose wherein the side image includes an image of a target stop position of swinging of the swing body.
In the same field of endeavor, Moritaka teaches wherein the side image includes an image of a target stop position of swinging of the swing body (Moritaka paragraph 24 noting the image displayed on the display device, displaying the state of the hydraulic excavator and its surroundings, and 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Moritaka and Deguchi for the same reasons as stated above in regard to claim 1.

In regard to claim 13, Kazunori teaches a remote control system (Kazunori paragraph 10 noting image transmission system 10 of the construction machine for remote control, the imaging system 1 mounted on the mobile construction machine arranged at the work site, and the system transmits video data to a monitor corresponding to a display) comprising:
an imaging device that is mounted (Kazunori paragraph 12 noting hydraulic shovel 20 is provided with a left camera 21a on the upper left side of the cab 23 and a front camera 21 d on the upper front right side. In addition, a rear camera 21c is provided behind the upper swing body 24, and a right camera 21 b is further provided on the upper right side) on a work machine having a swing body swinging about a swing axis and working equipment supported by the swing body (Kazunori paragraph 11, and Figs. 1-2, noting hydraulic shovel 20 is shown as an example of the mobile construction machine 2 in FIG. As shown in FIG. 2 (a), the hydraulic shovel 20 is provided with a lower traveling body provided with a pair of left and right crawlers 25a and 25b, an upper swinging body 24 rotatably supported by the lower traveling body, and the upper swinging body. The cab 23 mounted on the boom 24 and the boom 26 supported swingably in the vertical direction on the upper swing body 24, an arm 27 supported swingably in the vertical direction on the boom 26 (see FIG. 2B), the arm 27 And a bucket 28 which is swingably supported) and captures a front image including at least an image in a front direction of the swing body with respect to the swing axis (Kazunori Figs 2A-B showing front and a side image including at least an image in a lateral direction of the swing body to the swing axis, the lateral direction being orthogonal to the front direction (Kazunori Figs 2A-B showing left camera 21a imaging in a lateral direction with respect to the upper swinging body 24, and showing that front camera 21d and left camera 21a image in orthogonal directions);
wherein, the imaging device includes a plurality of imaging units, the imaging units including at least a first imaging unit configured to capture the image in the front direction (Kazunori paragraph 12 noting hydraulic shovel 20 is provided with a left camera 21a on the upper left side of the cab 23 and a front camera 21 d on the upper front right side. In addition, a rear camera 21c is provided behind the upper swing body 24, and a right camera 21 b is further provided on the upper right side. As such, it can be seen that there are a plurality of imaging units. The front camera 21d captures images in the front direction); and
a display device that exists outside the work machine (Kazunori paragraph 24 noting a remote operation room 3 with a remote control controller, and left monitor 51a, right monitor 51b, rear monitor 51c, and front monitor 51d); and
a control device that exists outside the work machine and communicates with the work machine (Kazunori paragraph 24 noting a remote operation room 3 with a remote control controller, and left monitor 51a, right monitor 51b, rear monitor 51c, and front monitor 51d; and Kazunori paragraph 28 noting each of the first to fourth video communication signals is transmitted from the communication line 6 to each of the first to fourth decoders 52a to 52d through the network I / F 63 of the remote control controller 4. It is input. The video communication signals input to each of the first to fourth decoders 52a to 52d are decompressed and decoded by each of the decoders 52a to 52d, and the work site is displayed on each of the left monitor 51a to the front monitor 51 d),
wherein the control device comprises: an image data acquisition unit that acquires the front image and the side image from the imaging device; and a display control unit that simultaneously displays (Kazunori paragraph 38 noting surrounding surveillance video from each of the left camera 21a to the front camera 21 d is displayed on each of all the monitors 51 a to 51 d) the front image and the side image acquired by the image data acquisition unit on a front display screen and a side display screen of the display device, respectively (Kazunori paragraph 24 noting a remote operation room 3 with a remote control controller, and left monitor 51a, right monitor 51b, rear monitor 51c, and front monitor 51d; and Kazunori paragraph 28 noting each of the first to fourth video communication signals is transmitted from the communication line 6 to each of the first to fourth decoders 52a to 52d through the network I / F 63 of the remote control controller 4. It is input. The video communication signals input to each of the first to fourth decoders 52a to 52d are decompressed and decoded by each of the decoders 52a to 52d, and the work site is displayed on each of the left monitor 51a to the front monitor 51 d), the side display screen being arranged adjacent to the front display screen (Kazunori paragraph 41 noting that the left monitor 51a is installed in a left direction).
However, Kazunori does not expressly disclose a lower image portion; a second imaging unit angled obliquely downwards to capture the lower portion of the front image; and wherein the side image includes an image of a target stop position of swinging of the swing body.
In the same field of endeavor, Deguchi teaches a lower image portion (Deguchi Fig. 11 showing the lower range R1 of the image pickup camera 50, which images an area in front of the work vehicle; and Deguchi paragraphs 121-122 noting the camera 50 with image pick-up range R1); 
a second imaging unit angled obliquely downwards to capture the lower portion of the front image (Deguchi Fig. 11 showing the lower range R1 of the image pickup camera 50, which images an area in front of the work vehicle; and Deguchi paragraphs 121-122 noting the camera 50 with image pick-up range R1. It can be seen that this imaging range is angled downward relative to the pick-up range of camera 60, which images the R2 range).
However, Deguchi does not expressly disclose wherein the side image includes an image of a target stop position of swinging of the swing body.
In the same field of endeavor, Moritaka teaches wherein the side image includes an image of a target stop position of swinging of the swing body (Moritaka paragraph 24 noting the image displayed on the display device, displaying the state of the hydraulic excavator and its surroundings, and that a dump truck is stopped on the left side of the work machine; Moritaka paragraph 28 noting that in the display example of Fig. 7, the dump truck existing on the left side are displayed at positions corresponding to the directions and positions that actually exist around the work machine; and Moritaka 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Kazunori with the teachings of Moritaka and Deguchi for the same reasons as stated above in regard to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mitsuta et al. – U.S. Publication No. 2013/0169469
Tsukamoto et al. – U.S. Publication No. 2018/0073214

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488